MEMORANDUM **
California state prisoner Miguel Mor-eira-Alfaro appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253.1 We review de novo the district court’s denial of Moreira-Alfaro’s federal habeas petition, see Doody v. Schriro, 596 F.3d 620, 634 (9th Cir.2010) (en banc), and we affirm.
The state court did not unreasonably conclude that “some evidence” supports the California Board of Parole Hearings’ 2005 decision to deny Moreira-Alfaro parol. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546, 563 (9th Cir.2010) (en banc).
We reject the State’s argument that Moreira-Alfaro does not have a due process liberty interest in parole. See Hayward, 603 F.3d at 561-63.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We certify for appeal, on our own motion, the issue of whether the California Board of Parole Hearings’ 2005 decision to deny Mor-eira-Alfaro parole violated due process.